Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 8 March 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson March 8th. 1811—

I thank you My Dear, & revered Brother & Sister, for your repeated attentions to me, & mine.
The Cold, & the Snow yet remaining upon the Earth, renders it I fear, very painful & unpleasant Weather for my Son. I hoped to receive a Letter from him before this time, Silence in any one else I should construe as inability, or an increase of Disease.
Few Children I believe are half attentive enough to the feelings, & wishes of their Parents, The Fountain of Love & Tenderness in us, flows with unremitting Ardor, expands, (not wastes) in various delightful Streams, nor is exhausted, ‘till vital Blood ceases to move. But the filial affections keep on in a regular course, they find no circular Line, nor reverberate back to there original Source.
We often shew too great Partiality for our Children; & I find myself perfectly disposed to make every possible Excuse for my Son’s not writing. But even the sweet-tempered benevolent Mrs. Chapone, would not I believe, think the silence of a Friend, had any attractive Charm, or was one of those Imperfections, from the “Indulgence of which, arise the most endearing Ties of Society.”—
I do not ask for frequent Letters, all I desire is, such as his Circumstances, & particular occasions make requisite. And to you, who I know love him, I may say, I think his not writing to his Mother, One of his great failings—&, all the way I have to comfort, & quiet my vexed Heart, is to think he is possessed of many Virtues; & that if he really knew of how much value I esteemed a rational confidential literary Intercourse, his Benevolence alone would induce him to write—
You my dear Sisters are both happy in having Sons, who not only have the Tongue, but the Pen of the Eloquent, & who use it, for the Edification, Comfort, & Delight of their absent Friends—
A deep conviction of both my Sisters Excellence, & of my own demerits, make me quite blush,  when you talk of “yielding” the Palm. For were you, with all the Gods, & Goddesses assembled upon Mount Ida, & Pallas herself, or my sweet generous condescending Sister, should proffer the honoured Boon,  a consciousness of my own unworthyness would make me turn abashed.
Every day I feel more sensibly my own deficiencies & the want of early Initiation in those Branches of Learning for which my longing Soul panted, & with which our more favoured Daughters are blessed.—There were then no Academies, no regular mode of Education for our Sex—& to the Virtues, more than to the Instructions of our Venerable Parents, we owe much.—Our Mother, dear excellent Woman did all she could, learned us to read, & gave us Dr. Wall’s Hymns; & by her my lisping Tongue was taught divine Truths made more obvious, & pleasant by his Song, & from those I received my first Impressions of Religion.—
To my dear Brothers, & Sisters, whom in my Youth I was much with, I feel myself under particular Obligations for my early Impressions which I dearly love to trace—Many of their Observations I treasured up in my little Store-house, from which I have experienced much benefit—Their smiles were a Stimulus, & their profound Knowledge, was an Incitement to my own acquisitions—
Your Sentiments, & Ideas my Sister, relative to the Works of Mr Richardson, exactly coincide with my own—I have ever been his admirer, & warm advocate. Indeed almost every other Novel appears to me inspired, & futile,—if not dangerous—& I have always regretted that Abby could not procure the reading of his Clarissa, as it is preferable to the other two, & one of the best Performances to improve young Ladies, of which I know;—& as you observe, no one can peruse this preceptive Author, “without rising better, from the Feast”µIn the Character of Mrs Shirley, how dignified, & amiable does old age appear—& in Dr Bartlet, how worthy, & attractive is the Ambassador of Heaven—
It is a Circumstance of Felicity to me, that we my dear Sisters, are an happy Triumvirate, united in Taste, Sentiment, & Love—Are yet Probationers—“fellow Workers” I trust; in the service of our ascended Lord—May we still do much Good, & so improve those Talents he has given, as to receive at the closing Scene his gracious Plaudit—
I rejoice My Sister to hear of your son’s & Family’s health—& that he has had the united Suffrages of both Houses, for the Office of cheif Judge—may he return to the Bosom of his Friends & Country—Their choice, is a pleasing evidence that they have confidence in his Wisdom, & Integrity—
I think Mr Mackeen very politic in no sooner having his Lectures—For he must know the almost adored Image of his Predecessor, still lives in the Hearts of his Pupils. The Science he taught—the moral & religious Precepts he instilled, now enriches their retired meditations—& their public Exhibitions—“The Honey of his Persuasion” still dwells upon their Lips—& the purity, elegance & sweetness of his Diction yet vibrates with delight—Of such a Son, who would not be gratefully proud?—may he long prove a Blessing, & be blessed prays your Sister,
E Peabody